Exhibit CoStar Group, Inc. 2 Bethesda Metro Center, 10th floor Bethesda, MD20814 November 4, 2009 Securities and Exchange Commission 100 F Street, N.E. Washington, DC20549 Re: Certification Of Principal Financial Officer Pursuant To 18 U.S.C. Sec. Dear Ladies and Gentlemen: In connection with the accompanying Quarterly Report on Form 10-Q of CoStar Group, Inc., for the quarter ended September 30, 2009, I, Brian J. Radecki, Chief Financial Officer of CoStar Group, Inc., hereby certify pursuant to 18 U.S.C.
